         Case 1:96-cv-08414-KMW Document 6376 Filed 08/25/20 Page 1 of 2

                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
----------------------------------------------------X       DATE FILED: August 25, 2020
GULINO, ET AL.,

                   Plaintiffs,

          -against-                                             96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                         ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On August 24, 2020, Special Master John S. Siffert issued his Interim Report and

Recommendation recommending granting Plaintiffs’ motion for interim attorneys’ fees (the

“Report”). (ECF No. 6373) That Report recommends an interim award of Plaintiffs’ interim

attorneys’ fees and costs associated with work in this case from January 1, 2020 through March

31, 2020 in the total amount of $2,035,516.13. The Report reviews the complex issues addressed

by counsel during the above-mentioned time period and the reasonableness of the billing rates

for various attorneys and experts. The Special Master also undertook a meticulous review of

attorneys’ and experts’ time.

        The Court notes that the parties have represented to the Special Master that they do not

intend to file objections to the Report. The Report also notes that Plaintiffs have not waived their

claim to entitlement to the compensation they originally requested for this period.




                                                        1
        Case 1:96-cv-08414-KMW Document 6376 Filed 08/25/20 Page 2 of 2




        The Court hereby adopts all of the findings and recommendations of the Report,

including the hourly rates recommended by the Special Master. The Court awards Plaintiffs a

total of $2,035,516.13 in attorneys’ fees. The award shall be paid no later than September 25,

2020.



Dated: New York, New York
       August 25, 2020                                      /s/ Kimba M. Wood
                                                             KIMBA M. WOOD
                                                          United States District Judge




                                                2
